OPINION
PER CURIAM.
The trial court revoked appellant’s probation and assessed punishment at confinement for eight years for the offense of theft. The Court of Appeals affirmed the conviction. Alva v. State, 797 S.W.2d 957 (Tex.App.-Houston [14th] 1990).
Appellant raises one ground for review concerning the sufficiency of the evidence to support the revocation of probation. After careful review we refuse appellant’s petition for review. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.
BERCHELMANN and STURNS, JJ., not participating.